                      Case 2:20-cr-00032-JCM-EJY Document 30 Filed 04/27/20 Page 1 of 4



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                            Case No. 2:20-CR-32 JCM (EJY)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     DANIEL PLATA, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is the United States of America’s (“the government”) motion
               14     for review of magistrate judge release or detention order. (ECF Nos. 7; 12).1 Defendant Daniel
               15     Plata filed a response (ECF No. 25), to which defendant Jonathan Pavon joined (ECF No. 26)
               16     and the government replied (ECF No. 27).
               17     I.     Background
               18            The government has charged defendants with three criminal counts: (1) conspiracy; (2)
               19     destruction of government property; and (3) unauthorized damage, alteration, or defacement of
               20     archaeological resources. (ECF No. 1). The grand jury indicted defendants on all three counts.
               21     Id.
               22            Plata and Pavon (collectively “defendants”) appeared for their respective initial
               23     arraignment on March 6, 2020, before Magistrate Judge Carla Baldwin. (ECF Nos. 10; 11).
               24     Magistrate Judge Baldwin released both defendants on personal recognizance bonds with
               25     conditions. (ECF Nos. 10; 11; 17; 22). The government now requests an additional condition be
               26
               27
               28            1
                                The government filed the instant motion twice. The parties have treated the latter-filed
                      version as the operative motion. (See ECF No. 25 (responding to ECF No. 12)).
James C. Mahan
U.S. District Judge
                      Case 2:20-cr-00032-JCM-EJY Document 30 Filed 04/27/20 Page 2 of 4



                1     added prohibiting defendants from cohabitating or speaking about the instant case. (ECF No.
                2     12).
                3     II.    Legal Standard
                4            District courts have jurisdiction to review magistrate judge release orders. 18 U.S.C.
                5     § 3145(a). “Any party seeking review of a release or detention order by a district judge must,
                6     within 14 days from the date of service of the release or detention order, file and serve a motion
                7     for review.” LR IB 3-5.
                8            “The district judge must conduct a de novo review, and it may, but need not, hold an
                9     evidentiary hearing to make this determination.” LR IB 3-5; see also United States v. Koenig,
              10      912 F.2d 1190, 1191–92 (9th Cir. 1990). The court “should review the evidence before the
              11      magistrate and make its own independent determination whether the magistrate’s findings are
              12      correct, with no deference.” Koenig, 912 F.2d at 1193.
              13             18 U.S.C. § 3142(g) provides a list of factors a court must consider “in determining
              14      whether there are conditions of release that will reasonably assure the appearance of the person
              15      as required and the safety of any other person and the community.” Those factors are as follows:
              16                     (1) the nature and circumstances of the offense charged, including
                                     whether the offense is a crime of violence, a violation of section
              17                     1591, a Federal crime of terrorism, or involves a minor victim or a
                                     controlled substance, firearm, explosive, or destructive device;
              18
              19
                                     (2) the weight of the evidence against the person;
              20
              21
                                     (3) the history and characteristics of the person, including--
              22
              23
                                     (A) the person’s character, physical and mental condition, family
              24                     ties, employment, financial resources, length of residence in the
                                     community, community ties, past conduct, history relating to drug
              25                     or alcohol abuse, criminal history, and record concerning
                                     appearance at court proceedings; and
              26
              27
                                     (B) whether, at the time of the current offense or arrest, the person
              28                     was on probation, on parole, or on other release pending trial,

James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:20-cr-00032-JCM-EJY Document 30 Filed 04/27/20 Page 3 of 4



                1                     sentencing, appeal, or completion of sentence for an offense under
                                      Federal, State, or local law; and
                2
                3
                                      (4) the nature and seriousness of the danger to any person or the
                4                     community that would be posed by the person’s release.
                5
                      18 U.S.C. § 3142(g)(1)–(4).
                6
                      III.    Discussion
                7
                              Here, the government does not argue that defendants pose a danger to the community per
                8
                      se. (ECF No. 12). Instead, the government contends that “[a]llowing the [d]efendants to live
                9
                      together significantly increases the likelihood they will conspire again, this time to orchestrate an
              10
                      alibi or cover story for their conduct.” Id. at 3. Plata responds by noting that he “is fully
              11
                      compliant with the terms of his supervision” and that he “is taking the current charges very
              12
                      seriously . . . .” (ECF No. 25 at 3). Plata also represents that “requiring [him] to move would
              13
                      create an enormous financial hardship,” such that he would be unable to pay his living expenses
              14
                      if forced to live alone. Id.
              15
                              As an initial matter, the government explains the evidence against both defendants that
              16
                      led to the instant indictment: they vandalized buildings with their own monikers; they were
              17
                      caught in possession of over 100 cans of spray paint, they were covered in paint when they
              18
                      encountered law enforcement, and they posted their actions on Instagram. (ECF No. 12 at 1–2).
              19
                      Nonetheless, the government is concerned that defendants will have an opportunity to orchestrate
              20
                      an alibi if they are allowed to cohabitate. Id. at 3.
              21
                              The court concludes that the current conditions of pretrial release are sufficient to
              22
                      ameliorate the government’s concerns. Defendants are expressly prohibited from committing
              23
                      another crime, both by the terms of their pretrial release and by operation of law.             This
              24
                      prohibition would include further destruction or defacement of property and would also prohibit
              25
                      defendants from perjuring themselves. The court does not believe that ousting either defendant
              26
                      in the midst of a global pandemic is necessary to prevent the possibility of them presenting an
              27
                      “orchestrated alibi,” particularly in light of the evidence the government presents.
              28

James C. Mahan
U.S. District Judge                                                    -3-
                      Case 2:20-cr-00032-JCM-EJY Document 30 Filed 04/27/20 Page 4 of 4



                1     IV.   Conclusion
                2           Accordingly,
                3           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s motion
                4     for review of magistrate judge release or detention order (ECF Nos. 7; 12) be, and the same
                5     hereby is, DENIED.
                6           DATED April 27, 2020.
                7                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              -4-
